Per curiam.
 After examining the record and analyzing all the evidence contained therein and after considering the questions raised by the appellant, the Court concludes that the decisions entered by the Industrial Commission in this case on December 7 and December 20, 1955, are correct. It was proved that the workman Félix Díaz Vázquez suffered an injury to the discs of the cervical region on August 7, 1954, while he was carrying two by two, in the warehouse of the firm Trigo Hnos., Inc., cases of codfish filet weighing around sixty pounds each. Said injury was caused by an unexpected and sudden event which is traceable to a definite time, place and occasion. Therefore, there is no doubt that the “accident” occurred as a “consequence of his employment.” Thus, it is compensable under Act No. 45 of April 18, 1935, as amended, 11 L.P.R.A. § 1 et seq. Cf. Salazar v. Industrial Commission, 76 P.R.R. 102, 106-07 (1954); Manager of State Insurance Fund v. Industrial Commission, 74 P.R.R. 886, 893-94 (1953); Velez v. Industrial Commission, 79 P.R.R. 266, 270-71 (1956). The fact that the injury occurred while the workman was performing the usual tasks inherent in his employment, does not preclude it from constituting an injury by accident under the specific circumstances of this case. Neither does the fact that the constant strain of carrying heavy objects might have gradually dislocated or displaced the discs of the cervical region to the point that a relatively slight injury or trauma hastened the injury on August 7, 1954. See Mills v. Monte Christi Corp., 76 A.2d 839 (N.J., 1950); Rivero v. Leaveau, 45 So.2d 418 (La., 1950) Phelps Dodge Corp. v. Dewitt, 162 P.2d 605 (Ariz., 1945). See, besides, 1 Larson, Workmen’s Compensation Law, § § 38.20 and 38.30.
In view of the foregoing, the decisions appealed from will be affirmed.